978 F.2d 1264
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darius J. WHITSON, Sr., Appellant,v.The CHILDREN'S HOSPITAL-ST. LOUIS CORPORATION, Appellee.
No. 92-1034.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 28, 1992.Filed:  November 9, 1992.

Before MAGILL, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Darius J. Whitson appeals the district court's1 final judgment in his employment discrimination action based on race.  We deny appellee's motion to strike, and, after a careful review of the record and the district court's thorough memorandum decision, we conclude the district court did not err in dismissing Whitson's claims.


2
Because the judgment of the district court is based on fact findings that are not clearly erroneous and no error of law appears, we declare the case AFFIRMED.  See 8th Cir.  R. 47B.


3
A true copy.

Attest:

4
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable William L. Hungate, Senior United States District Judge for the Eastern District of Missouri, now retired